DETAILED ACTION

This action is in response to the application filed on 2/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of inductor modules, each of the plurality of inductor modules having an allowable current threshold, each of the plurality of inductor modules conductively coupled to a respective one of the power delivery circuits of claim 26, the control circuitry to: receive information indicative of the load current supplied to at least one power delivery circuit of the plurality of power delivery circuit of claim 26, the by control circuitry, at least one signal containing information indicative of an allowable current threshold of the inductor module conductively coupled to the power delivery circuit of claim 36, and receive at least one signal containing information indicative of an allowable current threshold of the inductor module conductively coupled to the at least one power delivery circuit, of claim 45, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Dependent claims 46-50 inherits the deficiencies of independent claim 45 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2015/0194900). 	Regarding claim 36, Zheng et al. discloses (see fig. 4) a voltage regulation method, comprising: receiving, by control circuitry (comparator, disable PWM drive, Q1/Q2 mode), at least one signal containing information indicative of a load current supplied to a load (inductor current supplied to the load) by at least one power delivery circuit (operation of transformer and Q1/Q2, inductor L and capacitor C), the power delivery circuit including a conductively coupled inductor module (inductor L); receiving, by control circuitry, at least one signal containing information indicative of an allowable current threshold of the inductor module (comparator having Iswitch threshold) conductively coupled to the power delivery circuit (inductor L connection to transformer); and determining, by the control circuitry, whether the load current supplied by the at least one power delivery circuit exceeds the allowable current threshold for the inductor module (operation of comparator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0194900). 	Regarding claim 44, Zheng et al. does not disclose receiving at least one signal containing information indicative of a load current supplied to a load by at least one power delivery circuit further comprises: receiving, by the control circuitry at least one signal containing information indicative of the load current supplied to a communicably coupled central processing unit (CPU) core by the at least one power delivery circuit. 	Zheng et al. (see fig. 8) discloses receiving at least one signal containing information indicative of a load current supplied to a load by at least one power delivery circuit (inductor current) further comprises: receiving, by the control circuitry at least one signal containing information indicative of the load current supplied to a communicably coupled central processing unit (CPU) core by the at least one power delivery circuit .
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0194900) in view of Sreenivas et al. (US 2018/0123443). 	Regarding claim 45, Zheng et al. discloses (see fig. 4) receiving, by control circuitry (comparator, disable PWM drive, Q1/Q2 mode), at least one signal containing information indicative of a load current supplied to a load (inductor current supplied to the load) by at least one power delivery circuit (operation of transformer and Q1/Q2, inductor L and capacitor C), the power delivery circuit including a conductively coupled inductor module (inductor L); receiving, by control circuitry, at least one signal containing information indicative of an allowable current threshold of the inductor module (comparator having Iswitch threshold) conductively coupled to the power delivery circuit (inductor L connection to transformer); and determining, by the control circuitry, whether the load current supplied by the at least one power delivery circuit exceeds the allowable current threshold for the inductor module (operation of comparator). 	Zheng et al. does not disclose that a non-transitory storage medium that includes machine-readable instructions. 	Sreenivas et al. discloses a non-transitory storage medium that includes .
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0194900) in view of Sreenivas et al. (US 2018/0123443), Wei et al. (US 2013/0293207) and Balteanu (US 2013/0207731). 	Regarding claim 46, Zheng et al. discloses (see fig. 4) control circuitry (comparator, disable PWM drive, Q1/Q2 mode) to receive at least one signal containing information indicative of a load current supplied to a load (inductor current supplied to the load) by at least one power delivery circuit (operation of transformer and Q1/Q2, inductor L and capacitor C), the power delivery circuit that includes an inductor module (inductor L); the inductor module including at least one inductive element (L). 	Zheng et al. does not disclose a non-transitory storage medium that includes machine-readable instructions, a load disposed in a semiconductor die, and an inductive element disposed in a semiconductor package substrate. 	Sreenivas et al. discloses a non-transitory storage medium that includes machine-readable instructions (see paragraph 0017). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zheng et al. to include the features of Sreenivas et al. because it can be used to increase operational efficiencies. 	Wei et al. discloses a load disposed in a semiconductor die (see claim 6)..
Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 37-43 and 47-50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Bharath et al. (US 2017/0060205) discloses an apparatus and method to reduce power losses in an integrated voltage regulator. 	Korcharz et al. (US 2004/0201931) discloses a configurable multiple power source system. 	Traube (US 2018/0323712) discloses a hysteresis-controlled dc/dc boost converter for aerial vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838